UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/15 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. Dreyfus Core Equity Fund Dreyfus Floating Rate Income Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Core Equity Fund November 30, 2015 (Unaudited) Common Stocks99.1% Shares Value ($) Banks1.8% Wells Fargo & Co. 82,750 Capital Goods.8% United Technologies 20,200 Consumer Services2.4% McDonald's 27,250 3,110,860 NIKE, Cl. B 23,160 3,063,605 Diversified Financials11.0% American Express 56,550 4,051,242 BlackRock 17,150 6,237,798 Franklin Resources 31,000 1,299,520 Intercontinental Exchange 8,800 2,286,592 JPMorgan Chase & Co. 108,375 7,226,445 State Street 42,950 3,117,311 Visa, Cl. A 48,600 3,839,886 Energy11.9% Chevron 95,350 8,707,362 ConocoPhillips 80,350 4,342,917 EOG Resources 17,850 1,489,226 Exxon Mobil 125,660 10,261,396 Occidental Petroleum 70,750 5,347,992 Food & Staples Retailing2.0% Walgreens Boots Alliance 52,350 4,398,970 Whole Foods Market 24,700 720,005 Food, Beverage & Tobacco20.7% Altria Group 137,975 7,947,360 Coca-Cola 206,150 8,786,113 Diageo, ADR 22,100 2,531,776 Nestle, ADR 97,580 7,215,065 PepsiCo 56,450 5,654,032 Philip Morris International 179,850 15,717,091 SABMiller 75,100 4,559,930 Health Care Equipment & Services2.2% Abbott Laboratories 125,200 Household & Personal Products3.3% Estee Lauder, Cl. A 63,300 5,324,796 Procter & Gamble 42,300 3,165,732 Insurance2.4% ACE 53,500 Materials1.6% Praxair 36,900 Media7.3% Comcast, Cl. A 69,800 4,248,028 McGraw-Hill Financial 27,300 2,633,631 Twenty-First Century Fox, Cl. A 146,000 4,308,460 Walt Disney 64,800 7,352,856 Pharmaceuticals, Biotech & Life Sciences10.6% AbbVie 125,300 7,286,195 Celgene 13,800 a 1,510,410 Gilead Sciences 32,450 3,438,402 Novo Nordisk, ADR 137,250 7,544,633 Roche Holding, ADR 216,450 7,248,911 Semiconductors & Semiconductor Equipment4.3% ASML Holding 28,300 b 2,623,976 Texas Instruments 126,100 7,328,932 Xilinx 22,050 1,095,664 Software & Services5.9% Automatic Data Processing 15,335 1,322,797 Facebook, Cl. A 41,000 a 4,273,840 International Business Machines 18,550 2,586,241 Microsoft 58,430 3,175,670 Oracle 82,200 3,203,334 VeriSign 6,000 a,b 536,640 Technology Hardware & Equipment8.0% Alphabet, Cl. C 4,030 a 2,992,678 Apple 128,150 15,160,145 QUALCOMM 42,650 2,080,894 Transportation2.9% Canadian Pacific Railway 30,850 4,549,450 Union Pacific 34,250 2,875,287 Total Common Stocks (cost $140,171,290) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $280,289) 280,289 c Investment of Cash Collateral for Securities Loaned1.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $3,209,868) 3,209,868 c Total Investments (cost $143,661,447) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2015, the value of the fund's securities on loan was $3,147,368 and the value of the collateral held by the fund was $3,209,868. c Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized appreciation on investments was $112,039,320 of which $113,672,958 related to appreciated investment securities and $1,633,638 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 20.7 Energy 11.9 Diversified Financials 11.0 Pharmaceuticals, Biotech & Life Sciences 10.6 Technology Hardware & Equipment 8.0 Media 7.3 Software & Services 5.9 Semiconductors & Semiconductor Equipment 4.3 Household & Personal Products 3.3 Transportation 2.9 Consumer Services 2.4 Insurance 2.4 Health Care Equipment & Services 2.2 Food & Staples Retailing 2.0 Banks 1.8 Materials 1.6 Money Market Investments 1.4 Capital Goods .8 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 215,936,869 - - Equity Securities - Foreign Common Stocks† 36,273,741 - - Mutual Funds 3,490,157 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS The Dreyfus/Laurel Funds Inc. Dreyfus Floating Rate Income Fund November 30, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes13.7% Rate (%) Date Amount ($) a Value ($) Collateralized Loan Obligations7.0% ALM, Ser. 2015-12A, Cl. D 5.81 4/16/27 1,000,000 b,c 860,910 AMMC, Ser. 2014-15A, Cl. E 7.46 12/9/26 1,500,000 b,c 1,429,184 Ares, Ser. 2007-22A, Cl. D 5.17 8/15/19 690,000 b,c 666,632 Arrowpoint, Ser. 2015-4A, Cl. D 4.82 4/18/27 2,000,000 b,c 1,886,605 Avery Point, Ser. 2015-6A, Cl. E2 6.28 8/5/27 1,000,000 b,c 889,116 Cadogan Square, Ser.1, Cl. E EUR 4.80 2/1/22 800,000 b 847,788 Cairn, Ser. 2007-2A, Cl. E EUR 5.03 10/15/22 1,000,000 b,c 1,031,633 CIFC Funding, Ser. 2014-2A, Cl. B2L 4.98 5/24/26 1,000,000 b,c 805,814 CIFC Funding, Ser. 2007-3A, Cl. D 5.57 7/26/21 1,000,000 b,c 992,794 CVP Cascade, Ser. 2015-3A, Cl. D 4.51 1/16/27 1,000,000 b,c 880,334 Denali Capital, Ser. 2007-1A, Cl. B2L 4.57 1/22/22 500,000 b,c 464,387 Galaxy, Ser. 2015-21A, Cl. E2 7.07 1/20/28 1,500,000 b,c 1,362,900 Goldentree Loan Opportunities, Ser. 2015-10A, Cl. E1 6.28 7/20/27 1,500,000 b,c 1,328,445 Highbridge Loan Management, Ser. 6A-2015, Cl. E2 6.56 5/5/27 1,000,000 b,c 902,811 Kingsland, Ser. 2013-6A, Cl. E 5.32 10/28/24 1,000,000 b,c 800,766 LCM, Ser. 14A, Cl. E 4.97 7/15/25 1,000,000 b,c 821,657 LightPoint Pan-European, Ser. 2007-1X, Cl. E EUR 5.55 2/5/26 831,699 b 855,487 Marathon, Ser. 2013-5A, Cl. D 6.08 2/21/25 1,116,000 b,c 952,196 Neuberger Berman, Ser. 2015-20A, Cl. E 6.96 1/15/28 2,000,000 b.c 1,841,800 Octagon Investment Partners XXII, Ser. 2014-1A, Cl. E2 7.07 11/22/25 1,500,000 b,c 1,393,417 OZLM, Ser. 2014-8A, Cl. D 5.27 10/17/26 2,000,000 b,c 1,606,143 OZLM, Ser. 2014-9A, Cl. D 5.44 1/20/27 1,500,000 b,c 1,206,145 OZLM Funding, Ser. 2013-4A, Cl. D 4.97 7/22/25 1,500,000 b,c 1,257,309 Regatta III Funding, Ser. 2014-1A, Cl. D 5.22 4/15/26 1,500,000 b,c 1,197,683 Sound Harbor Loan Fund, Ser. 2014-1A, Cl. D 7.19 10/30/26 500,000 b,c 436,530 Sound Point, Ser. 2012-1A, Cl. E 6.32 10/20/23 1,030,000 b,c 1,021,632 TICP, Ser. 2014-3A, Cl. E2 6.45 1/20/27 1,000,000 b,c 833,668 Venture, Ser. 2015-20A, Cl. E2 7.26 4/15/27 2,000,000 b,c 1,829,443 Windmill, Ser. 2007-1X, Cl. E EUR 6.46 12/16/29 1,500,000 b 1,564,581 York, Ser. 2014-1A, Cl. D 4.42 1/22/27 1,500,000 b,c 1,410,690 York, Ser. 2014-1A, Cl. E 5.77 1/22/27 1,500,000 b,c 1,248,683 Corporate Bonds6.7% Automotive.2% Goodyear Tire & Rubber, Gtd. Notes 8.25 8/15/20 750,000 Building & Development.2% TRI Pointe Holdings, Gtd. Notes 5.88 6/15/24 900,000 Cable & Satellite Television.4% Altice Financing, Sr. Scd. Notes 6.63 2/15/23 1,550,000 c 1,541,274 Numericable-SFR, Sr. Scd. Bonds 6.00 5/15/22 525,000 c 519,750 Chemicals & Plastics.1% Novacap International, Sr. Scd. Notes EUR 4.93 5/1/19 700,000 b Containers & Glass Products.5% Ardagh Packaging Finance, Gtd. Notes 6.75 1/31/21 1,225,000 c 1,240,313 Beverage Packaging Holdings II, Gtd. Notes 6.00 6/15/17 1,300,000 c 1,298,375 Electronics & Electrical Equipment.2% Ensemble S Merger Sub, Sr. Notes 9.00 9/30/23 825,000 c Food & Drug Retail.3% Rite Aid, Gtd. Notes 6.75 6/15/21 1,500,000 Health Care1.1% CHS/Community Health Systems, Gtd. Notes 6.88 2/1/22 1,000,000 972,500 HCA, Sr. Scd. Notes 3.75 3/15/19 375,000 379,687 Tenet Healthcare, Sr. Scd. Notes 4.01 6/15/20 2,500,000 b,c 2,478,125 Valeant Pharmaceuticals International, Gtd. Notes 6.75 8/15/18 1,890,000 c 1,852,200 Lodging & Casinos.2% MGM Resorts International, Gtd. Note 6.63 12/15/21 1,000,000 Oil & Gas.8% Antero Resources, Gtd. Notes 5.38 11/1/21 500,000 462,500 Carrizo Oil & Gas, Gtd. Notes 6.25 4/15/23 1,500,000 1,376,250 Targa Resources Partners, Gtd. Notes 5.00 1/15/18 2,000,000 c 1,975,000 Radio & Television.4% Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 1,000,000 973,750 DISH DBS, Gtd. Notes 6.75 6/1/21 1,250,000 1,260,937 Telecommunications1.3% Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 1,000,000 c 873,750 Frontier Communications, Sr. Unscd. Notes 10.50 9/15/22 450,000 c 447,187 Intelsat Jackson Holdings, Gtd. Bonds 6.75 6/1/18 2,725,000 1,798,500 Sprint, Gtd. Notes 7.25 9/15/21 1,000,000 812,500 T-Mobile USA, Gtd. Bonds 6.46 4/28/19 850,000 875,500 Wind Acquisition Finance, Scd. Notes 7.38 4/23/21 1,450,000 c 1,402,875 Utilities1.0% Calpine, Sr. Scd. Notes 6.00 1/15/22 1,250,000 c 1,303,125 Dynegy, Gtd. Notes 6.75 11/1/19 2,525,000 2,479,247 NRG Energy, Gtd. Notes 6.25 7/15/22 1,000,000 930,000 Total Bonds and Notes (cost $73,818,423) Floating Rate Loan Interests79.2% Aerospace & Defense2.3% American Airlines, 2015 New Term Loan 3.25 6/27/20 984,962 b 975,236 American Airlines, 2015 Term Loan 3.50 10/10/21 1,980,000 b 1,965,160 Consolidated Aerospace Manufacturing, Term Loan 4.75 8/11/22 1,468,750 b 1,421,016 Consolidated Precision Products, First Lien Term B-3 Loan 4.50 12/28/19 1,224,811 b 1,201,466 SI Organization, First Lien Initial Term Loan 5.75 11/23/19 922,868 b 920,852 Standard Aero Holdings, Initial Term Loan 5.25 6/24/22 1,350,000 b 1,346,625 TASC, First Lien New Term Loan 7.00 5/22/20 1,312,223 b 1,322,609 Transdigm, Tranche C Term Loan 3.75 2/25/20 1,313,724 b 1,284,349 US Airways, Tranche B-1 Term Loan 3.50 5/23/19 735,000 b 730,064 Airlines.6% Air Canada, Replacement Term Loan 4.00 9/26/19 246,875 b 247,029 Sabre Holdings, Term B Loan 4.00 2/19/19 2,206,531 b 2,195,157 United AirLines, Class B Term Loan 3.25 4/1/19 489,950 b 486,711 Automotive3.7% American Tire Distributors, Initial Term Loan 5.25 9/24/21 2,164,125 b 2,169,979 Dealer Tire, Initial Term Loan 5.50 12/17/21 1,488,750 b 1,492,472 Federal Mogul, New Term Loan B 4.00 4/15/18 650,000 b 594,142 Federal-Mogul, Tranche C Term Loan 4.75 4/15/21 3,207,429 b 2,882,677 FPC Holdings, First Lien Initial Term Loan 5.25 11/19/19 2,388,718 b 1,982,636 FPC Holdings, Second Lien Initial Term Loan 9.25 5/19/20 1,000,000 b 850,000 Gates Global, Initial Dollar Term Loan 4.25 6/11/21 2,227,500 b 2,087,825 Key Safety Systems, Initial Term Loan 4.75 7/23/21 1,485,000 b 1,452,330 Midas Intermediate Holdco II, Closing Date Term Loan 4.50 9/17/21 1,482,519 b 1,472,334 MPG Holdco I, Initial Term Loan 3.75 10/8/21 709,063 b 700,731 US Farathane, Initial Term Loan 6.75 2/4/22 1,684,375 b 1,688,586 Visteon, Initial Term Loan 3.50 4/9/21 1,166,667 b 1,162,041 Beverages & Tobacco1.3% AdvancePierre Foods, First Lien Term Loan 5.75 7/10/17 1,198,156 b 1,198,905 AdvancePierre Foods, Second Lien Term Loan 9.50 10/10/17 2,650,000 b 2,632,325 Aramark, US Term F Loan 3.25 2/21/21 2,369,692 b 2,351,931 Building & Development.4% Capital Automotive, Tranche B-1 Term Loan 4.00 4/10/19 1,953,800 b Business Equipment & Services3.3% AlixPartners, Term Loan B 4.50 7/22/22 650,000 b 646,347 americold, Term B Loan 6.50 11/3/22 325,000 b 321,750 Cast & Crew, First Lien Term Loan 4.75 8/3/22 600,000 b 591,750 Hyland Software, First Lien Term Loan 4.75 7/1/22 1,083,649 b 1,071,122 Kronos, Incremental Term Loan 4.50 4/10/19 1,030,200 b 1,025,476 Maxim Crane Works, Second Lien Initial Term Loan 10.25 11/20/18 750,000 b 746,250 Magic Newco, First Lien USD Term Loan 5.00 12/12/18 984,790 b 985,529 Mitchell International, First Lien Initial Term Loan 4.50 10/1/20 3,090,419 b 3,036,352 ON Assignment, Term Loan 3.75 6/1/22 1,781,818 b 1,781,818 PGX Holdings, First Lien Term B Loan 5.75 9/24/20 1,292,143 b 1,287,297 ServiceMaster Company, Initial Term Loan 4.25 6/25/21 2,920,500 b 2,911,125 WP Mustang Holdings, First Lien Term Loan 5.50 5/28/21 2,025,612 b 2,025,866 Cable & Satellite Television2.4% Altice Financing, Dollar Denominated Tranche Loan 5.25 1/28/22 997,500 b 994,133 Cablevision, Initial Term Loan 5.00 9/23/22 1,900,000 b 1,898,642 Charter Communications Operating, Term E Loan 3.00 7/1/20 997,449 b 984,622 Charter Communications Operating, Term H Loan 3.25 7/23/21 500,000 b 496,945 Numericable US, Dollar Denominated Tranche B-1 Loan 4.50 4/23/20 1,596,398 b 1,565,476 Numericable US, Dollar Denominated Tranche B-2 Loan 4.50 4/23/20 1,381,102 b 1,354,350 UPC Financing Partnership, Facility AH Term Loan 3.25 6/30/21 500,000 b 494,168 Virgin Media Finance, B Facility Term Loan 3.50 2/15/20 673,321 b 664,147 Yankee Cable Acquisition, Term Loan 4.25 3/1/20 2,300,246 b 2,287,664 Wide-Open-West, Term B Loan 4.50 4/1/19 1,131,239 b 1,104,904 Chemicals & Plastics7.0% AgroFresh, Term Loan 5.75 7/31/21 1,950,000 b 1,925,625 American Pacific, Initial Term Loan 8.25 2/27/19 1,578,494 b 1,574,547 Angus Chemical, B-1 USD Term Loan 4.50 2/2/22 971,446 b 956,874 AZ Chem US, First Lien Initial Term Loan 4.50 6/11/21 1,770,983 b 1,769,637 Cyanco Intermediate, Initial Term Loan 5.50 5/1/20 2,359,624 b 2,259,340 Emerald Performance Materials, Second Lien Initial Term Loan 7.75 7/22/22 1,000,000 b 957,500 Gemini HDPE, Advance Term Loan 4.75 8/4/21 1,846,647 b 1,840,489 Greenfield Specialty Alcohols, Term Loan 7.50 11/27/18 555,785 b 553,006 Ineos Term Loan 3.75 12/15/20 2,955,034 b 2,867,314 Ineos, Dollar Term Loan 4.25 3/11/22 994,997 b 977,376 Methanol Holdings, Initial Term Loan 4.25 6/16/22 997,500 b 942,638 Minerals Technologies, Term B-1 Loan 3.75 5/10/21 954,808 b 955,409 Orion Engineered Carbons, Initial Euro Term Loan EUR 5.00 7/25/21 864,699 b 918,542 Platform Specialty, B3-USD Term Loan 5.50 6/5/20 1,610,000 b 1,569,750 Ravago Holdings America, Term Loan 5.50 12/18/20 1,773,000 b 1,774,480 Road Infrastructure Investment, Second Lien Term Loan 7.75 9/21/21 1,000,000 b 955,000 Solenis International, Initial Euro Term Loan EUR 4.50 7/2/21 1,485,000 b 1,565,049 Solenis International, Second Lien Initial Term Loan 7.75 7/2/22 2,250,000 b 2,070,934 Styrolution US Holding, Dollar Tranche B1 Loan 6.50 11/7/19 1,488,750 b 1,490,611 Tronox Pigments, New Term Loan 4.25 3/19/20 3,081,912 b 2,826,899 Univar Term Loan 4.25 6/24/22 4,000,000 b 3,892,760 Clothing/Textiles.4% Authentic Brands, First Lien Delayed Draw Incremental Loan 5.50 5/27/21 81,250 b 80,590 Authentic Brands, First Lien Term Loan 5.50 5/27/21 982,506 b 974,524 Varsity Brands, Term Loan 5.00 12/10/21 1,836,125 b 1,836,988 Conglomerates.3% Energizer, Term Loan 3.25 5/20/22 1,496,250 b Containers & Glass Products2.5% Anchor Glass, Term B Loan 4.50 7/1/22 1,332,402 b 1,329,071 Bway Holding, Initial Term Loan 5.50 8/7/20 4,451,193 b 4,336,442 Klockner Pentaplast, Term Loan 5.00 4/22/20 776,497 b 776,617 Klockner Pentaplast, USD Term Loan 5.00 4/20/28 1,817,003 b 1,817,285 Reynolds Group Holdings, Incremental US Term Loan 4.50 12/1/18 1,446,172 b 1,441,956 SIG Combibloc US Acquisition, Initial Dollar Term Loan 4.25 2/3/22 2,408,701 b 2,394,935 TricorBraun, Term Loan 4.00 5/3/18 464,968 b 461,772 Cosmetics/Toiletries1.0% Spectrum Brands, First Lien Term Loan 3.75 6/16/22 1,438,464 b 1,439,269 Vogue International, First Lien Initial Tranche B Term Loan 5.75 2/7/20 3,260,934 b 3,260,934 Ecological Services & Equipment1.2% ADS Waste Holdings, Tranche B-2 Term Loan 3.75 10/9/19 1,177,553 b 1,153,478 EnergySolutions, Advance Term Loan 6.75 5/22/20 1,875,714 b 1,781,929 Granite Acquisition, Second Lien Term B Loan 8.25 10/14/22 500,000 b 432,500 Waste Industries USA, Initial Term Loan 4.25 2/20/20 2,487,500 b 2,493,719 Electronics & Electrical4.8% Aricent Technologies, First Lien Initial Term Loan 5.50 4/14/21 2,868,239 b 2,767,850 Aricent Technologies, Second Lien Initial Term Loan 9.50 4/14/22 325,000 b 310,781 Avago Technologies, Term B Loan 4.25 11/11/22 4,600,000 b 4,558,324 Compuware, First Lien Tranche B2 Term Loan 6.25 12/10/21 1,588,000 b 1,498,675 Compuware, Second Lien Term Loan 9.25 12/9/22 900,000 b 792,000 Dell International, Term B2 Loan 4.00 4/29/20 3,154,977 b 3,143,146 Deltek, First Lien Term Loan 5.00 12/19/22 1,645,875 b 1,636,617 Ellucian, Closing Date Term Loan 4.75 9/16/22 1,400,000 b 1,390,032 Epicor Software, Term Loan 4.75 5/12/22 573,562 b 564,652 Lawson, Tranche B-5 Term Loan 3.75 6/3/20 1,574,390 b 1,505,086 Peak 10, First Lien Term Loan 5.00 6/10/21 1,124,987 b 1,116,196 Protection One, Term Loan 5.00 6/18/21 1,350,000 b 1,338,613 Rocket Software, First Lien Term Loan 5.75 2/8/18 970,363 b 970,756 W3, First Lien Term Loan 5.75 3/1/20 982,368 b 830,101 West, Term B10 Loan 3.25 6/30/18 1,373,312 b 1,354,429 Equipment Leasing.4% Neff Rental, Second Lien Closing Date Loan 7.25 5/21/21 1,033,043 b 940,070 North American Lifting Holdings, First Lien Term Loan 5.50 11/26/20 1,281,697 b 975,692 Farming/Agriculture.0% Pinnacle Operating, First Lien Term B Loan Refinancing 4.75 11/15/18 244,975 b Financial Intermediaries5.3% Affinion Group, Tranche B Term Loan 6.75 10/9/16 254,610 b 238,379 Affinion Group, Initial Second Lien Term Loan 8.50 10/31/18 139,186 b 123,991 Alliant Insurance Services, Initial Term Loan 4.50 7/27/22 498,750 b 489,087 Armor Holding II, First Lien Term Loan 5.75 6/26/20 482,154 b 474,922 Bats Global Markets, Term Loan 5.75 1/17/20 4,514,183 b 4,536,754 Delos Finance Sarl, Term Loan 3.50 2/26/21 3,200,000 b 3,192,336 Harland Clarke Holdings, Tanche B-2 Term Loan 5.53 4/26/18 1,724,463 b 1,705,063 Harland Clarke Holdings, Term B-4 Loan 6.00 8/30/19 953,243 b 941,327 First Data, 2018 New Dollar Term Loan 3.69 3/23/18 3,000,000 b 2,973,000 First Data, 2022 Term Loan 3.94 6/24/22 750,000 b 742,189 HUB International, Initial Term Loan 4.00 9/18/20 3,455,038 b 3,359,316 ION Trading Technologies, Term B Loan EUR 4.50 6/10/21 1,350,000 b 1,426,930 Progressive Solutions, First Lien Initial Term Loan 5.50 10/16/20 412,316 b 409,224 Progressive Solutions, Second Lien Initial Term Loan 9.50 10/18/21 600,000 b 594,000 SS & C Technologies, Term B-1 Loan 4.00 6/29/22 899,888 b 898,043 SS & C Technologies, Term B-2 Loan 4.00 6/29/22 139,238 b 138,952 TransFirst Holdings, Term B-1 Loan 4.75 11/12/21 2,109,076 b 2,098,530 TransFirst Holdings, Second Lien Term Loan 9.00 11/11/22 500,000 b 495,415 York Risk Services Holding, Initial Term Loan 4.75 10/1/21 1,709,433 b 1,641,056 Food & Drug Retail.7% Albertson's, Term B-2 Loan 5.38 3/21/19 1,482,817 b 1,481,705 Albertson's, Term B-3 Loan 5.00 8/9/19 1,950,000 b 1,947,689 Food Products1.4% Bellisio Foods, US Term Loan 5.25 12/16/17 161,224 b 147,520 Del Monte Foods, First Lien Initial Loan 4.25 1/26/21 700,093 b 670,339 Del Monte Foods, Second Lien Initial Loan 8.25 7/26/21 1,000,000 b 912,500 Hearthside Group Holdings, Term Loan 4.50 8/17/21 1,204,750 b 1,188,944 Hostess Brands, First Lien Term Loan 4.50 7/29/22 1,250,000 b 1,246,350 JBS, Term Loan 4.00 8/18/22 2,500,000 b 2,493,763 Food Service1.0% Advantage Sales & Marketing, First Lien Initial Term Loan 4.25 7/21/21 1,584,000 b 1,538,903 Advantage Sales & Marketing, Second Lien Initial Term Loan 7.50 7/21/22 500,000 b 460,000 Burger King, Facility B2 Term Loan 3.75 12/10/21 1,589,841 b 1,583,171 Checkout Holding, First Lien Term B Loan 4.50 4/3/21 1,481,250 b 1,259,062 Health Care7.6% Acadia Health, Term Loan 4.25 2/11/22 3,451,425 b 3,465,093 Catalent Pharma Solutions, Dollar Term Loan 4.25 5/7/21 1,967,554 b 1,951,391 CHG Healthcare Services, First Lien Term Loan 4.25 11/20/20 980,684 b 970,264 Community Health Systems, Incremental 2018 Term F Loan 3.53 1/25/18 1,196,561 b 1,177,865 Community Health Systems, Term G Loan 3.75 12/31/19 882,853 b 866,079 Community Health Systems, Term H Loan 4.00 1/27/21 1,624,426 b 1,600,734 Concordia Health, Term Loan GBP 5.75 10/21/21 1,300,000 b 1,912,800 Convatec, Dollar Term Loan 4.25 6/15/20 748,125 b 740,330 DPX Holdings, Initial Dollar Term Loan 4.25 1/22/21 1,476,263 b 1,434,750 Drumm Investors, Term Loan 6.75 5/4/18 1,625,075 b 1,614,927 Endo Pharma, Term B Loan 3.75 6/24/22 2,000,000 b 1,973,130 Hill-Rom, Term Loan 3.50 7/29/22 1,706,250 b 1,706,608 Horizon Pharma, 2015 Term Loan 4.50 4/29/21 1,995,000 b 1,775,550 Kinetic Concepts, Dollar Term E-1 Loan 4.50 5/4/18 2,206,314 b 2,156,120 Mallinckrodt International Finance, Initial Term B Loan 3.25 3/5/21 985,000 b 948,880 Onex Carestream Finance, First Lien Term Loan 5.00 6/7/19 331,511 b 308,202 Onex Carestream Finance, Second Lien Term Loan 9.50 12/5/19 1,436,018 b 1,313,956 Patheon, 2erm Loan EUR 4.50 3/11/21 358,186 b 379,309 Pharmaceutical Product Development, Term Loan 4.25 8/5/22 748,125 b 730,357 Royalty Pharma, New Term B-4 Loan 3.50 11/9/20 2,984,962 b 2,966,620 Siemens Audiology Solutions, Facility B4 Term Loan 4.25 1/17/22 1,492,509 b 1,485,047 Surgical Care Affiliates, Initial Term Loan 4.25 3/11/22 1,293,500 b 1,289,458 Valeant Pharmaceuticals International, Retired - Series E Tranche B Term Loan 3.50 6/26/20 1,665,884 b 1,573,219 Valeant Pharmaceuticals International, Term Loan 4.00 3/11/22 3,381,482 b 3,202,264 Home Furnishing.6% Mattress Holding, Term Loan 5.00 10/1/21 2,886,667 b Industrial Equipment1.8% Ameriforge Group, First Lien Term Loan 5.00 7/18/19 1,226,936 b 319,003 Ameriforge Group, Second Lien Term Loan 8.75 12/21/20 800,000 b 51,000 Doncasters US, First Lien Term B Loan 4.50 4/9/20 1,439,304 b 1,401,523 Filtration Group, First Lien Initial Term Loan 4.25 11/13/20 1,451,498 b 1,423,673 Hudson Products Holdings, Term Loan 5.00 3/17/19 613,167 b 572,287 Mueller Water Products, Initial Loan 4.00 11/19/21 1,189,010 b 1,192,714 Navios Maritime Partners Term Loan 5.50 6/15/20 500,000 b 495,315 XPO Logistics, Term Loan 5.50 10/27/21 3,400,000 b 3,393,642 Leisure Goods/Activities/Movies1.2% 24 Hour Fitness Worldwide, Term Loan 4.75 5/20/21 391,040 b 363,994 Alpha Topco, Facility B3 Term Loan 4.75 7/30/21 2,416,348 b 2,362,476 Delta 2 (LUX) Sarl Form 1 First Lien Term Loan 7.75 7/29/22 1,000,000 b 943,000 Deluxe Entertainment Services Group, Initial Term Loan 6.50 2/25/20 1,821,911 b 1,751,312 WME IMG, Second Lien Term Loan 8.25 5/6/22 500,000 b 475,000 Lodging & Casinos2.4% American Casinos & Entertainment, First Lien Term Loan 5.00 6/17/22 997,500 b 1,000,617 Boyd Gaming, Term B Loan 4.00 8/14/20 406,990 b 405,464 La Quinta Intermediate Holdings, Initial Term Loan 4.00 2/19/21 2,023,573 b 1,990,063 Scientific Games, Term B Loan 6.00 10/18/20 998,642 b 929,362 Scientific Games, Term B-2 Loan 6.00 9/17/21 5,086,563 b 4,728,697 Travelport, Initial Term Loan 5.75 8/13/21 2,977,500 b 2,931,900 Nonferrous Metals/Minerals.4% Novelis, Term Loan 4.00 5/27/22 1,895,250 b 1,846,248 Oxbow Carbon, Second Lien Initial Term Loan 8.00 1/18/20 250,000 b 223,959 Oil & Gas1.0% Brand Energy & Infrastructure Services, Initial Term Loan 4.75 11/20/20 1,473,750 b 1,370,131 Brock Holdings III, Second Lien Initial Loan 10.00 3/16/18 1,333,333 b 1,250,000 Cactus Wellhead, Tranche B Term Loan 7.00 7/30/20 487,227 b 383,691 FR Dixie Acquisition, Initial Term Loan 5.75 1/22/21 2,163,987 b 1,503,971 Paragon Offshore Finance, Term Loan 3.75 7/16/21 990,000 b 294,525 Offshore Group Investment, Term Loan 5.00 10/25/17 698,870 b 203,672 Offshore Group Investment, Second Term Loan 5.75 3/28/19 211,801 b 61,070 Publishing1.8% BarBri, Initial Term Loan 4.50 6/19/17 1,138,281 b 1,014,971 Redtop Acquisitions, First Lien Initial Euro Term Loan EUR 4.75 12/22/20 1,000,000 b 1,066,547 Redtop Acquisitions, Second Lien Initial Dollar Term Loan 8.25 7/22/21 245,625 b 239,484 Getty Images, Initial Term Loan 4.75 10/18/19 489,924 b 334,929 Interactive Data Corporation, Term Loan 4.75 4/23/21 1,569,325 b 1,568,415 Laureate Education, New Series 2018 Extended Term Loan 5.00 6/16/18 1,468,247 b 1,261,224 Merrill Communications, Initial Term Loan 6.25 5/27/22 1,292,225 b 1,208,231 Penton Media, First Lien Term B-1 Loan 5.00 10/3/19 652,164 b 648,906 Pre-Paid Legal Services, First Lien Term Loan 6.50 7/1/19 1,554,789 b 1,547,505 Radio & Television5.3% AVSC Holding, First Lien Initial Term Loan 4.50 1/22/21 2,467,475 b 2,396,535 Clear Channel Communications, Tranche D Term Loan 6.95 1/30/19 750,000 b 546,041 Clear Channel Communications, Tranche E Term Loan 7.70 1/30/19 711,474 b 518,664 Creative Artists Agency, Initial Term Loan 5.50 12/10/21 1,836,125 b 1,836,501 EMI Music Publishing, New Term Loan 4.00 8/12/22 2,653,612 b 2,618,226 Gray Television, Term Loan 3.75 6/13/21 3,250,000 b 3,232,937 Media General, Term B Loan 4.25 7/31/20 2,904,901 b 2,891,102 Tech Finance & Co., US Term Loans 5.00 7/11/20 3,809,763 b 3,778,808 The Weather Channel, Term Loan 5.75 5/12/22 1,294,747 b 1,296,365 Tribune, Term B Loan 3.75 12/27/20 1,839,617 b 1,832,433 Univision Communications, 2013 Incremental Term Loan 4.00 3/1/20 3,044,419 b 3,004,461 William Morris Endeavor Entertainment, First Lien Term Loan 5.25 3/19/21 2,441,650 b 2,428,831 Retailers5.9% 99 Cents Only Stores, Tranche B-2 Loan 4.50 1/11/19 1,369,848 b 1,049,989 Academy Sports, Initial Term Loan 5.00 6/22/16 2,356,764 b 2,254,834 Ascena Retail Group, Term B Loan 5.25 7/29/22 5,000,000 b 4,475,000 CWGS Group, Term Loan 5.25 2/20/20 3,609,809 b 3,566,943 Dollar Tree, Term Loan 3.50 3/9/22 1,694,356 b 1,691,484 Dollar Tree, Term B-2 Loan 4.25 3/9/22 2,500,000 b 2,489,825 General Nutrition Centers, Tranche B Term Loan 3.25 3/2/18 872,200 b 851,123 Hudson Bay, Term B Loan 4.75 8/12/22 1,198,157 b 1,195,353 Michaels Stores, Term B Loan 3.75 1/28/20 969,887 b 963,307 Neiman Marcus Group, Term Loan 4.25 10/25/20 1,708,197 b 1,602,152 Nine West Holdings, Initial Loan 4.75 9/5/19 1,268,826 b 987,565 Nine West Holdings, Initial Loan 6.25 1/8/20 250,000 b 141,562 Pet Smart, Tranche B-1 Loan 4.25 3/11/22 3,980,000 b 3,917,633 Serta Simmons Holdings, Term Loan 4.25 10/1/19 1,805,720 b 1,798,804 Staples Term B Loan 3.50 4/23/21 2,300,000 b 2,275,401 Surface Transport2.4% American Commercial Lines, Term Loan 9.75 11/6/20 1,150,000 b 1,105,438 IBC Capital, First Lien Initial Term Loan 4.75 8/5/21 2,487,500 b 2,278,127 Kenan Advantage, Delayed Draw Term 1 Loan 4.00 1/23/17 47,872 b 47,693 Kenan Advantage, Initial Canadian Term Loan 4.00 7/22/22 109,338 b 108,928 Kenan Advantage, Initial U.S. Term Loan 4.00 7/22/22 342,790 b 341,504 Omnitracs, First Lien Term Loan 4.75 10/29/20 2,461,230 b 2,436,618 OSG Bulk Ships, First Lien Term Loan 5.25 7/22/19 1,973,763 b 1,963,894 Scandlines, Facility B Term Loan EUR 4.50 11/4/20 837,308 b 888,587 Stena International, Term Loan 4.00 2/24/21 1,738,662 b 1,482,209 Vouvray US Finance, First Lien Initial Term Loan 5.00 6/25/21 989,975 b 984,203 Telecommunications5.8% Asurion, Incremental Tranche B-1 Term Loan 5.00 5/24/19 1,283,984 b 1,214,168 Asurion, Incremental Tranche B-2 Term Loan 4.25 7/8/20 984,887 b 912,497 Asurion, Second Lien Term Loan 8.50 2/19/21 1,000,000 b 888,500 Asurion, Term B4-Loan 5.00 7/29/22 498,750 b 462,840 Avaya, Term B-6 Loan 6.50 3/31/18 472,283 b 406,045 Birch Communications, Term Loan 7.75 7/17/20 1,457,292 b 1,444,540 Communications Sales & Leasing, Term Loan B 5.00 10/14/22 2,493,750 b 2,313,739 Consolidated Communications, Initial Term Loan 4.25 12/18/20 1,228,125 b 1,223,827 Crown Castle Operating Company, Extended Incremental Tranche B-2 Term Loan 3.00 1/29/21 1,719,375 b 1,706,187 Fairpoint Communications, Term Loan 7.50 2/14/19 1,695,652 b 1,696,712 Integra Telecom, Term B-1 Loan 5.25 8/14/20 1,279,498 b 1,248,713 Intelsat Jackson Holdings, Tranche B-2 Term Loan 3.75 6/30/19 733,086 b 688,642 IPC, First Lien Term B-1 Loan 5.50 8/6/21 1,990,000 b 1,950,200 Nextgen Finance, Term B Loan 5.00 5/28/21 2,666,250 b 2,292,975 Riverbed Technology, Term Loan 6.00 2/25/22 3,337,250 b 3,335,581 SBA Senior Finance II, Incremental Tranche B-1 Term Loan 3.25 3/24/21 2,715,625 b 2,665,467 Transaction Network Services, First Lien Initial Term Loan 5.00 2/15/20 201,095 b 199,169 Transaction Network Services, Second Lien Initial Term Loan 9.00 8/14/20 2,212,973 b 2,164,564 Windstream, Tranche B-5 Term Loan 3.50 8/26/19 982,500 b 961,214 Zayo Group, Term Loan 4.00 7/2/19 850,000 b 841,636 Utilities3.0% Calpine, Term Loan 3.50 5/31/22 2,500,000 b 2,479,687 Calpine, Term Loan 4.00 10/30/20 982,500 b 976,973 Calpine, Term Loan 4.00 1/15/23 250,000 b 247,969 Calpine, Term B5 Loan 3.50 5/20/22 1,496,250 b 1,461,889 CommScope, Term Loan 3.75 5/27/22 1,750,000 b 1,733,051 EFS Cogen Holdings, Term B Advance Loan 3.75 12/17/20 926,318 b 920,533 Murray Energy, Term B-2 Loan 7.50 4/9/20 2,718,188 b 1,828,552 Sandy Creek Energy Associates, Term Loan 5.00 11/6/20 3,646,914 b 2,683,509 TPF II Power, Term Loan 4.75 9/30/21 1,025,000 b 1,028,203 TPF II Power, Term Loan 5.50 9/29/21 1,723,883 b 1,700,989 Total Floating Rate Loan Interests (cost $409,400,877) Other Investment9.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $44,659,119) 44,659,119 d Total Investments (cost $527,878,419) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. EUR Euro GBP British Pound b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2015, these securities were valued at $47,113,207 or 9.5% of net assets. d Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized depreciation on investments was $22,769,564 of which $519,812 related to appreciated investment securities and $23,289,376 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Bank Loans 79.2 Corporate Bonds 6.7 Money Market Investment 9.0 Asset-Backed 7.0 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS November 30, 2015 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) Appreciation ($) Sales: British Pound, Expiring 12/14/2015 a 1,255,000 1,898,225 1,890,210 8,015 Euro, Expiring 12/14/2015 a 10,800,000 11,589,480 11,415,276 174,204 Counterparty: a Credit Suisse International The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Collateralized Loan Obligations - 34,627,183 - Corporate Bonds+ - 33,151,718 - Floating Rate Loan Interests+ - 392,670,835 - Mutual Funds 44,659,119 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 182,219 - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 20, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 20, 2016 By: /s/ James Windels James Windels Treasurer Date: January 20, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
